Citation Nr: 0031011	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to February 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for a "nervous 
condition".  It is clear from information contained in the 
veteran's claims folder that the disability in question is a 
psychiatric, rather than a neurological disorder, and the 
issue has been amended accordingly.  The veteran has filed a 
timely notice of disagreement and has perfected a substantive 
appeal.

In October 2000, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO in Montgomery, 
Alabama.


REMAND

The veteran contends, in essence, that he has a current 
psychiatric disorder which was first manifested as a result 
of his active service.  Specifically, he asserts that he 
experienced symptoms associated with a psychiatric disorder 
subsequent to taking Robitussin DM(r) during his period of 
active service, and that he continues to experience such 
symptoms as a result thereof.

The veteran's service medical records are silent as to 
treatment during service for a psychiatric disorder.  A 
service medical record dated in September 1976 shows that the 
veteran was prescribed Robitussin(r) for symptoms which 
included coughing.  The report of medical examination dated 
in January 1977 and conducted pursuant to the veteran's 
separation from service was negative with respect to 
psychiatric symptoms.  However, the accompanying report of 
medical history shows that the veteran indicated that he then 
had or in the past had nervous trouble.  

Subsequent to service, the veteran has undergone VA 
outpatient treatment for various disorders, to include a 
psychiatric disorder, at VA medical centers in Birmingham, 
Alabama and in Tuscaloosa, Alabama.  A review of the 
veteran's claims file reveals that the records from the 
Birmingham, Alabama VA Medical Center have not been 
associated with the evidence of record.

During the October 2000 hearing, the veteran testified that 
he is currently receiving Social Security disability benefits 
as a result of the disability for which he is seeking service 
connection.  The Board finds that a disability determination 
nor the medical evidence used to arrive at that decision have 
not been associated with the veteran's VA claims folder.  
Since Social Security records are relevant to the inquiry 
under consideration, and are in the possession of a 
government agency, they must be obtained upon remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

Having reviewed the evidence of record in light of the 
veteran's contentions, and for the reasons explained above, 
the Board is of the opinion that the record is not developed 
for appellate review and must be remanded to the RO for 
further development.  Accordingly, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran in 
order to ascertain whether there are 
additional medical records pertaining to 
his psychiatric disorder which have not 
been associated with his VA claims 
folder.  The RO should then obtain all 
such records that are not on file and 
associate them with the veteran's VA 
claims folder.  The RO should 
specifically request that all medical 
records for treatment of the veteran's 
psychiatric disorder from the Birmingham, 
Alabama, VA Medical Center be obtained.  


2.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
Social Security Administration disability 
benefits.

3.  Following completion of the above 
development, the RO should determine 
whether any additional evidentiary 
development is required.  After 
undertaking any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder.

If the benefit sought is not granted, the veteran should be 
furnished with a Supplemental Statement of the Case and given 
an opportunity to respond.  The case should then be returned 
to the Board for further review as appropriate.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The Board also takes this opportunity to advise the veteran 
that he may wish to consider seeking the services of a 
representative in this matter.  The RO can furnish him with 
further information as to representation. 



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


